

116 S1094 IS: Driving America Forward Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1094IN THE SENATE OF THE UNITED STATESApril 9, 2019Ms. Stabenow (for herself, Mr. Alexander, Mr. Peters, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify limitations on the credit for plug-in electric
			 drive motor vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Driving America Forward Act. 2.Modification of limitations on new qualified plug-in electric drive motor vehicle credit (a)In general Subsection (e) of section 30D of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(e)Limitation on number of new qualified plug-In electric drive motor vehicles eligible for credit
 (1)In generalIn the case of any new qualified plug-in electric drive motor vehicle sold after the date of the enactment of the Driving America Forward Act—
 (A)if such vehicle is sold during the transition period, the amount determined under subsection (b)(2) shall be reduced by $500, and
 (B)if such vehicle is sold during the phaseout period, only the applicable percentage of the credit otherwise allowable under subsection (a) shall be allowed.
 (2)Transition periodFor purposes of this subsection, the transition period is the period subsequent to the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 200,000.
						(3)Phaseout period
 (A)In generalFor purposes of this subsection, the phaseout period is the period beginning with the second calendar quarter following the calendar quarter which includes the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 600,000.
 (B)Applicable percentageFor purposes of paragraph (1)(B), the applicable percentage is— (i)50 percent for the first calendar quarter of the phaseout period, and
 (ii)0 percent for each calendar quarter thereafter. (C)Exclusion of sale of certain vehicles (i)In generalFor purposes of subparagraph (A), any new qualified plug-in electric drive motor vehicle manufactured by the manufacturer of the vehicle referred to in paragraph (1) which was sold during the exclusion period shall not be included for purposes of determining the number of such vehicles sold.
 (ii)Exclusion periodFor purposes of this subparagraph, the exclusion period is the period— (I)beginning on the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 200,000, and
 (II)ending on the date of the enactment of the Driving America Forward Act. (4)Controlled groupsRules similar to the rules of section 30B(f)(4) shall apply for purposes of this subsection..
 (b)Effective dateThe amendment made by this section shall apply to vehicles sold after the date of the enactment of this Act.
			3.Extension of credit for new qualified fuel cell motor vehicles
 (a)In generalSection 30B(k)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2028. (b)Effective dateThe amendments made by this section shall apply to property purchased after December 31, 2017.